Citation Nr: 1700701	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  12-27 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a neurological disorder to include seizures.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and witness


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1979 to October 1979 and from September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and April 2011 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the previously denied claim for service connection for a seizure disorder.  In June 2014, the Veteran testified at a hearing held at the VA central office.  The Board remanded the claim in September 2014.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDING OF FACT

The competent and credible evidence is against a finding that Veteran's neurological disorder to include seizures, diagnosed as cryptogenic epilepsy, was caused or aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for a neurological disorder, to include seizures, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  There has been substantial compliance with the previous remand, as the 2015 VA examiner provided a well-explained opinion as to the most likely etiology of the Veteran's claimed disorder, taking into consideration all relevant and pertinent medical evidence in the file.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be established by chronicity or continuity of symptoms for certain chronic conditions.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Epilepsy is listed as a chronic disease.  If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent. Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  Fourteen diseases have been placed into the category of limited/suggestive evidence of an association with the contaminating water-supply system at Camp Lejeune.  These diseases are: esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  Manifestation of any of the above listed disease in a Veteran with verified Camp Lejeune service between 1953 and 1987 is sufficient to request an opinion, but it not sufficient, on its own to warrant service connection.  In other words, there is not a presumption that the disease is due to service, merely an indication that it may be due to service and that further development (i.e. a medication opinion/examination) is warranted. 

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 
Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his current neurological disorder to include seizures was caused by his service, to include as due to exposure to sarin and cyclosarin while stationed near a demolition pit in Khamisiyah, Iraq, in March 1991.  Alternatively, he contends that his seizure/neurological disorder was caused or aggravated by sleep deprivation/insomnia due to a psychiatric disorder related to service, or to lack of sleep due to his service-connected tinnitus.  He has also contended that his current seizure/neurological disorder was caused by exposure to the burning of human waste while stationed in the Persian Gulf, or to contaminated drinking water he consumed while stationed in Camp Lejeune from August 1979 to November 1979.

However, the Board finds that the preponderance of the evidence weighs against the Veteran's claim, and therefore it must be denied.  

First, there is no indication in the record that the Veteran was diagnosed with or suffered from his currently diagnosed neurological disorder, epilepsy, during service or within one year following service separation.  Rather, the service records do not document any episodes of epilepsy or seizures.  The post-service treatment records are negative for any indication that the Veteran suffered from epilepsy or a seizure within one year following service separation, and the Veteran has not contended such.  Accordingly, service connection for the Veteran's diagnosed epilepsy pursuant to 38 C.F.R. § 3.309 is not warranted. 

Next, with regard to the Veteran's contention that his diagnosed neurological disorder, diagnosed as epilepsy, was caused or aggravated by exposure to sarin or cyclosarin in service, the Board finds that the competent, credible, and probative evidence weighs against such a finding such that the claim must be denied.  

The Board notes that the Veteran has received three letters related to nerve agent exposure.  In July 1997, the Veteran received a letter from the Office of the Secretary of the Defense sating that because he was stationed near Khamisiyah, Iraq, in March 1991, he might have been exposed to a very low level of nerve agents sarin and cyclosarin.  In December 2000, the Veteran received a follow-up letter stating that he might have been exposed to very low levels of sarin for less than three days.  There was no indication that any long-term health effects would be expected due to this exposure.  In September 2003, he received a follow-up letter stating that following a research study, it was determined that the rates and causes of death of veterans exposed to these chemicals and those that had not been exposed were similar.   The Board finds, however, that these letters do not substantiate the Veteran's claim.  Instead, they demonstrate that the Veteran might have been exposed to a "very low" level of sarin and cyclosarin, but that there was no indication of long-term health effects related to that exposure.  

In further support of this claim, the Veteran has submitted a private medical opinion relating his current epilepsy to exposure to nerve agents in service, or to exposure to contaminated drinking water in service.  The private physician's support for the first finding was that the Veteran had had "medical visits for intractable seizures and neuropathy problems since service," and that medical articles had found that a lag time of up to 10 years could occur between exposure to sarin gas and symptom manifestation.  The Board finds this opinion, however, to be of low probative value.  

For one, the evidence does not show that the Veteran received medical treatment for seizures or "neuropathy problems" since service.  Rather, the evidence clearly demonstrates that the Veteran experienced his first seizure in June 2007, 16 years following separation from service.  The diagnosis at that time was "first time idiopathic seizure," and it was noted that the Veteran's relative sleep deprivation might have been a factor.  The Veteran was counseled to lower his caffeine consumption.  A May 1998 VA examination was marked "normal" with regard to examination of the neurological system.  Absent any explanation as to the specific "neurological problems" experienced by the Veteran immediately following service, the evidence does not support the physician's statements.  Thus, the private physician's opinion is not supported by the record in that respect.  

Next, while the private physician concluded that there could be a "lag period" of up to 10 years before symptoms of sarin toxicity might be shown, the Board finds that such conclusion is inconsistent with the medical articles and studies that have been submitted.  Rather, those articles and research materials state that following "acute" exposure to sarin, meaning immediately following exposure, symptoms such as runny nose, chest tightness, excessive salivation, sweating, or confusion, amongst others, might appear.  After "severe" acute exposure, seizures might occur.  Again, the Board notes that the Veteran has been determined to have been exposed to low levels of nerve gas, and there is no indication that he suffered from any of these symptoms in the aftermath of such exposure in 1991.  Thus, the course of his epilepsy does not follow the trajectory as set forth by the articles submitted.

The Veteran has particularly relied on the findings of a 2002 research study in support of his claim.  The 2002 study found positive evidence that sarin exposure could cause early neuropathological changes that could to lead to long-term behavioral abnormalities.  However, this study also does not appear to support the Veteran's case.  Significantly, the study does not state that seizures or epilepsy could result more than 15 years following sarin exposure, as is the Veteran's set of facts. 

Thus, while the articles submitted by the Veteran and his private physician state that seizures have been shown to be an acute, severe result to sarin exposure, none of these articles suggest or show that seizures or epilepsy could be a delayed disability 15 years following low levels of sarin exposure.  The articles and research do not show seizures or epilepsy as a latent, long-term side effect or manifestation of sarin exposure.  In an email correspondence between the Veteran and the physician who conducted the 2002 study, the physician stated that injection of sarin at various doses all caused long term brain injury and neurological deficits for the duration of the one year experiment.  Again, that statement does not equate to a finding that low dose sarin exposure would result in epilepsy over 15 years later.  

After careful review of the evidence in this case, the Board concludes that the articles submitted by the Veteran, and relied upon by the private physician, do not support the Veteran's claim because they do not demonstrate that low dose sarin exposure leads to the development of seizures or epilepsy that might lay dormant for over 15 years.  Thus, the Board places low weight on the articles, as well as upon the private physician's opinion that relies on these articles and on inconsistent factual premises, as explained above.  The private physician provided no explanation as to how the Veteran's specific disability process was related to the articles and studies noted, despite these key differences.

Instead, the Board places greater probative value on May 2015 and June 2015 VA opinions.  In May 2015 and June 2015, a VA examiner reviewed the entirety of the claims file, and conducted an interview with the Veteran, as well as physical examination of the Veteran, but determined that the Veteran's claimed neurological disorder, diagnosed as cryptogenic epilepsy, was not caused or aggravated by his service.  The examiner based that conclusion on the known etiologies of the Veteran's type of epilepsy, and, citing to medical literature, explained that seizures occurred as a consequence of brain dysfunction in the setting of metabolic derangement, drug or alcohol withdrawal, or acute neurologic disorders such as stroke or encephalitis.  The literature explained that less than half of epilepsy cases had an identifiable cause, and it was presumed in most of these other patients, those without an identifiable cause, that the basis was genetically determined.  For those with an identifiable cause, it was presumed that epilepsy was due to such causes as head trauma, brain tumors, strokes, and other factors, such as childhood brain malformation.  Such was significant, as the evidence showed that the Veteran, on initial February 1979 enlistment examination, reported dizziness and syncope.  He reported that at age 14 and 16 he had seizures.  He had not received treatment for such.  It was also noted that he had had forehead sutures at age 12.  The examiner found this evidence suggestive of possible previous head injury, a known etiology of epilepsy.  The Veteran also had a history of excessive alcohol use.  Finally, he had a history of post-service sleep deprivation, also a possible etiology.  Moreover, it was significant that the Veteran's service treatment records, to include a 1991 redeployment physical, were silent for seizures or evidence of a neurological disorder.  The post-service treatment records dated in the 1990s and early 2000s did not include evidence of the occurrence of seizures or epilepsy symptoms.  The examiner also concluded that the Veteran's epilepsy was not caused or aggravated by exposure to contaminated drinking water at Camp Lejeune, as there was no medical relationship between exposure to the toxins TCE, PCS, vital chloride, or benzene and the development of epilepsy.  Moreover, a seizure disorder was not considered to be a neurobehavioral condition.  This opinion is consistent with the April 2012 VA opinion finding that the Veteran's current seizure disorder was not caused or aggravated by exposure to nerve gas in service, explaining that the service treatment records were silent for seizures in service and there was no evidence of any seizures within one year of service separation.

The Board places greater probative weight on the above VA examinations because they were based upon thorough review of the record, to include the history and presentation of the Veteran's epilepsy, and were based upon medical literature and expertise.  By contrast, the private opinion was based upon a medical history not consistent with the evidence of record, and was supported by medical literature that was not similar to the Veteran's set of facts.  The private examiner did not reconcile or address these inconsistencies.  The VA examiner also considered the private physician's opinion and the medical articles and studies that it was based upon, but determined that the Veteran's disability, cryptogenic epilepsy, had not been shown to be a result of exposure to nerve gas and was, instead, likely due to other causes such as a genetic factor, a previous head trauma, previous alcohol abuse, or sleep deprivation.  Accordingly, based upon a weighing of the evidence, the Board finds that the evidence weighs against the Veteran's claim as due to exposure to nerve gas.

With regard to the Veteran's other contentions, to include that his epilepsy was caused by a sleep impairment/stress related to service or service-connected tinnitus, burn fires in the Persian Gulf, or drinking water at Camp Lejeune, the Board finds that the competent and credible medical evidence outweighs those contentions.  

With regard to the first contention, service connection for a psychiatric disorder has not been established, and was in fact denied, and not appealed, in April 2015.  A February 2015 VA examiner found that the Veteran's current psychiatric disorder, an adjustment disorder, and thus the systems associated with that disorder, to include trouble sleeping and other stresses, was less likely than not caused or aggravated by his service.  Therefore, the evidence does not support a finding that the Veteran's epilepsy was caused by stressors/sleep impairment related to his service.  

The same is true with regard to the Veteran's other claims.  On July 2010 and two January 2011 VA examinations, it was determined that the Veteran's service-connected tinnitus was unrelated to, did not cause or aggravate, his sleep impairment, anxiety disorder, or seizure disorder.  Such opinions were based upon review of the record and interview and physical examination of the Veteran, as well as medical knowledge and expertise.  It was determined that his tinnitus was not his primary cause of sleep impairment, as he was able to sleep and function for many years with his tinnitus initially diagnosed in 1981.  Moreover, a noise machine allowed him to sleep despite his tinnitus.  His primary sleep disturbance was sleep walking, which was unrelated to tinnitus.  Finally, as the Veteran himself stated at the examination, his sleep impairment was due to his anxiety and stress, as well as his worry about his job, rather than to tinnitus.  Thus, the Board finds that the preponderance of the evidence is against the contention that his sleep impairment, a factor that may have led to his initial 2007 seizure, was caused or aggravated by his tinnitus, and thus, that his epilepsy was caused or aggravated by his tinnitus.

Finally, with regard to whether his epilepsy is due to contaminated drinking water at Camp Lejeune, the 2015 VA examiner determined such to not be the case.  Specifically, epilepsy or a seizure disorder is not a disability identified to have an association with the contaminated water-supply system at Camp Lejeune.  There is no other competent or credible evidence of record to demonstrate a relationship between the Veteran's disability and exposure to contaminated drinking water.  The private opinion that made such a determination was unaccompanied by any rationale or medical research or literature, and has been determined to generally be less probative and credible for the reasons described above.

The same is true with regard to exposure to fumes from burn pits while serving in the Persian Gulf.  The Veteran has put forth that contention, and has submitted articles describing symptoms related to burn pit inhalation, but delayed onset seizures or epilepsy was not listed as side effect in these articles.  Other than the Veteran's conclusory statements with regard to this relationship, the evidence does not support such a finding.  As stated previously, the competent VA opinions of record have determined that the Veteran's disability was not caused or aggravated by his service, to include inhalation of burn pit fumes.

The Board also places a greater probative weight on the VA opinions of record than on the Veteran's lay statements.  In weighing credibility of lay statements, VA may consider factors such as interest, bias, inconsistent statements, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The record reflects a number of inconsistencies wherein the Veteran's statements in support of his claim differ from those reported on VA examination, such as related to his alcohol consumption.  The evidence also demonstrates instances of suspected symptom magnification, as concluded on VA examination.  These inconsistencies, and others, lead to the Board to place less credibility on the Veteran's statements, than on the VA opinions of record.

Finally, while the Veteran is competent to describe his symptoms of epilepsy and seizures and onset of such, the Board accords his statements regarding the etiology of such disorders little probative value as he is not competent to opine on such a complex medical question.  The etiology of the Veteran's disability falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460 (1999); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Significantly, the Veteran has offered only conclusory statements regarding the relationship between his current disability, epilepsy, and his service.  The medical evidence of record outweighs these statements, for the reasons detailed above.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a neurological disorder to include seizures, diagnosed as cryptogenic epilepsy.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for neurological disorder to include seizures, diagnosed as cryptogenic epilepsy, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


